An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT

0F
MEVAEIA

CLEHK'S omen

mew: w

0

   
   
 
   

IN THE SUPREME COURT OF THE STATE OF NEVADA

THOMAS MORLEY, ND. 67752
Appellant,

vs.

JOHN w. BOSTEDT; AND JDNATHEN I H L E D
NICHOLS,

Res undentgigﬂ JUN 1 9 2015

TRACE Ki LINDEMAN
CLERKVQF SUPREME CQURT

DEPUTY CLER '

ORDER DISMISSING APPEAL

Cause appearing, appellant’s motion for voluntary dismissal of
this appeal is granted. This appeal is dismissed. NRAP 42(1)).
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 5.3 M33}; H dﬂynlg

Hon. Joanna Kishner, District Judge
Malcelm P LaVergne 85 Associates
John W. Bastedt

Bellon & Maningo, Ltd,

Eighth District Court Clerk

15%?“ __.._